DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on March 17, 2022, claims 1-20 are pending. Claims 1, 6 and 20 are amended. 

The Specification has been amended at paragraph [0016]. This amendment is accepted and entered for the reasons below. 

Specification
As a result of Amendment to the Specification, paragraph [0016] has been replaced. The amendment is directed towards the relational size feature of the notch region to the pad portion. Although the change recites the size of the notch region being greater than the size of the pad portion (contrary to the previously recitation of being smaller), this corrects a typographical error and is consistent with the rest of the Specification at [0100] and Figs. 7-10. Thus, the amendment to the specification is not new matter, was previously supported, and has been accepted by the Examiner. 

Response to Arguments
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive. It is argued Applicant that the Ahn reference (US 2016/0179229 A1) does not read upon every element of amended claim 1, including that of “a metal layer which is disposed on a rear surface of the lower film and comprises a first edge portion, a second edge portion and a  notch region between the first edge portion and the second edge portion” and “wherein the notch region has a shape which is bent from the first edge portion and the second edge portion and is recessed into the display panel”. Furthermore, Applicant also argues separately the features of amended claim 20 including “the lower film comprises at least one of a heat dissipation layer and an electromagnetic wave shielding layer”. 
However the Office maintains that the Ahn references continues to anticipate all pending claims 1-20. First, regarding claim 1, the cited support member 116 (reading upon “a metal layer disposed on a rear surface…”) inherently has a first edge portion and second edge portion at the ends as depicted in Fig. 4. Furthermore, Ahn also explicitly discloses at least one edge portion with the rounded end (Fig. 4, support member, #116; Detailed Description, [0077], “Further, the support member 116 may also be formed of glass, ceramic, metal or other rigid materials or combinations of aforementioned materials”; See next Fig. 4, rounded end; See also Detailed Description, [0091] and claim 20, “a support member having an elongated body portion and a rounded end portion, wherein the support member is arranged such that the bend allowance section of the flexible base layer wraps around the rounded end portion of the support member.”; support member inherently has edges on two sides and the notch region is in the bend allowance section which is between the edges).  The notch region is mapped to the chamfered area located within the bend allowance section in the NDA (Fig. 4-6; Detailed Description, [0103-0106], “Once the tests or other procedures involving the use of these test lines are completed, scribing and/or chamfering processes can be performed to remove the scribed/chamfered area along with the parts of the test lines placed thereon…Referring to FIG. 6A, the test lines 120_C and test pads 120_P can be placed in the non-display area where the bend allowance section is located. In particular, the test pads 120_P can be provided in the area that is to be notched away by the chamfering process.”; area is chamfered away which cuts away a portion thereby creating a recession). Since the bend allowance section is between the ends of the of the support member 116 (See Fig. 4, rounded end), the cited support member 116 reads upon “a metal layer which is disposed on a rear surface of the lower film and comprises a first edge portion, a second edge portion and a  notch region between the first edge portion and the second edge portion”. Next, Ahn also reads upon the element ““wherein the notch region has a shape which is bent from the first edge portion and the second edge portion and is recessed into the display panel” since the chamfered area and scribed area is bent from the edge of the NDA and due to the chamfering process, has a portion cut away which creates a recession (Fig. 4-6; Detailed Description, [0103-0106], “Once the tests or other procedures involving the use of these test lines are completed, scribing and/or chamfering processes can be performed to remove the scribed/chamfered area along with the parts of the test lines placed thereon…Referring to FIG. 6A, the test lines 120_C and test pads 120_P can be placed in the non-display area where the bend allowance section is located. In particular, the test pads 120_P can be provided in the area that is to be notched away by the chamfering process.”; area is chamfered away which cuts away a portion thereby creating a recession).
Next, the cited support layer 108, which reads upon the claimed lower film of claim 20, also has light blocking properties. (See Detailed Description, [0055-0061], “Instead of the base layer 106, the support layer 108 may include a light blocking material to reduce the amount of light coming in from the rear side (i.e., the support layer 108 attached side) of the flexible display 100. The constituent material of the support layer 108 may be mixed with one or more light blocking materials in the similar fashion as described above with the base layer 106. Further, both the base layer 106 and the support layer 108 can include one or more light blocking materials. Here, the light blocking materials used in the base layer 106 and the support layer 108 need not be the same.”; electromagnetic waves include light rays which are being blocked here). Since electromagnetic waves include light rays, the function of the light blocking material of the support 108, reads upon the claimed feature “the lower film comprises at least one of a heat dissipation layer and an electromagnetic wave shielding layer”. (Emphasis Added). 
Finally, regarding dependent claim 6, the previous rejection reads upon for the relative size of the notch region being smaller compared to the size of the pad portion.  Currently, amended claim 6 instead recites the limitation of “wherein a size of the notch region is greater than a size of the pad portion”. However, under a separate interpretation of Ahn at Fig. 6A, the reference shows the chamfered area (mapped to notch region) which as a whole, is larger than the size of the test pads which are located within the chamfered area (Figs. 4-6, Detailed Description, [0104-0106], specifically Fig. 6A shows test pads within chamfered area which under this interpretation, is larger than the test pads since the notch region is mapped to the entire vertical area that is chamfered away). As such, Ahn continues to read upon the amended element “wherein a size of the notch region is greater than a size of the pad portion” (Emphasis Added).
For the foregoing reasons, all claim rejections with the Ahn reference are maintained for claims 1-20.  No new art is cited at this time. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn, United States Patent Application Publication No. US 2016/0179229 A1.

Regarding claim 1, Ahn discloses a display device (Fig. 1-2, generally, Abstract) comprising: 
a display panel which comprises a main region configured to display an image (Fig. 1A, display area) and a protrusion region protruding from one side of the main region configured to be bent (Fig. 1A, non-display area, chamfered area; See also Fig,. 2; Detailed Description, [0039-0042], “In some embodiments, one or more edges of the flexible display 100 can be bent away from the plane of the central portion along the bend line”); 
a lower film which is disposed on a rear surface of the display panel (Fig. 4, support layer, #108; Detailed Description, [0055], “The base layer 106 and the support layer 108 may each be made of a thin plastic film formed from polyimide, polyethylene naphthalate (PEN), polyethylene terephthalate (PET), other suitable polymers, a combination of these polymers, etc”); and
 a metal layer which is disposed on a rear surface of the lower film and comprises a first edge portion, a second edge portion and a  notch region between the first edge portion and the second edge portion (Fig. 4, support member, #116; Detailed Description, [0077], “Further, the support member 116 may also be formed of glass, ceramic, metal or other rigid materials or combinations of aforementioned materials”; See next Fig. 4, rounded end; See also Detailed Description, [0091] and claim 20, “a support member having an elongated body portion and a rounded end portion, wherein the support member is arranged such that the bend allowance section of the flexible base layer wraps around the rounded end portion of the support member.”; support member inherently has edges on two sides and the notch region is in the bend allowance section which is between the edges), 
wherein 
the notch region has a shape which is bent from the first edge portion and the second edge portion and is recessed into the display panel (Fig. 4-6; Detailed Description, [0103-0106], “Once the tests or other procedures involving the use of these test lines are completed, scribing and/or chamfering processes can be performed to remove the scribed/chamfered area along with the parts of the test lines placed thereon…Referring to FIG. 6A, the test lines 120_C and test pads 120_P can be placed in the non-display area where the bend allowance section is located. In particular, the test pads 120_P can be provided in the area that is to be notched away by the chamfering process.”; area is chamfered away which cuts away a portion thereby creating a recession)
the protrusion region comprises a first bending portion which has a first curvature and a pad portion which faces the main region in a thickness direction of the display panel (Fig. 4, base layer, #106; Detailed Description, [0053], [0075-0077], “As mentioned, the support layer 108 may not be present at the bend allowance section to facilitate easier bending of the base layer 106”; See next Detailed Description, [0104], “In some embodiments, a pad for receiving one or more signals may be provided on one end of the conductive lines. The other end of the conductive line may be connected to the data lines of the pixels and/or some of the driving circuits. Various signals can be supplied on the conductive line via the pads and transmitted to the destination via the conductive line to carry out the test procedures. These test pads may take a considerable space on the base layer 106, and thus they can be placed on the part of the base layer 106 to be scribed/chamfered away”) and
 the pad portion is disposed in the notch region (See Figs. 4-6, Detailed Description, [0104-0106], “FIG. 6A illustrates a non-display area of the flexible display 100, in which a bend allowance section is provided. For instance, the configuration shown in FIG. 6A may be used in area NA1 of FIG. 1A. Referring to FIG. 6A, the test lines 120_C and test pads 120_P can be placed in the non-display area where the bend allowance section is located. In particular, the test pads 120_P can be provided in the area that is to be notched away by the chamfering process”; Examiner’s note—since pads are in NDA and bend allowance section, they are in notch region where the curved base layer and support member join). 

Regarding claim 2, Ahn further discloses wherein the metal layer comprises a first edge and a second edge at one end thereof, and the notch region is disposed between the first edge and the second edge. (See Figs. 3-4, support member, #116, support member has two edges at the end with the notch in between).

Regarding claim 3, Ahn further discloses wherein the notch region is an incision region defined in the metal layer (See Figs. 3-4, support member, #116, notch region is where the curved base layer and support member join). 

Regarding claim 4, Ahn further discloses wherein a shape of the notch region is the same as a shape of the pad portion (See Figs. 4-6, Detailed Description, [0104-0106], shape of pad and notch are both rectangular).  

Regarding claim 5, Ahn further discloses wherein the notch region surrounds an edge of the pad portion when viewed from above (Fig. 4-6, particularly Fig. 4 and 5B; notch above the end portion of support member 116 surrounds edge of the bend allowance section where the test pads are located).

Regarding claim 6, Ahn further discloses wherein a size of the notch region is greater than a size of the pad portion (Figs. 4-6, Detailed Description, [0104-0106], specifically 6A shows test pads within chamfered area which under this interpretation, is larger than the test pads since the notch region is mapped to the entire vertical area that is chamfered away).  

Regarding claim 7,  Ahn further discloses wherein the lower film is disposed on the main region and the pad portion (Fig. 4, support layer, #108; Detailed Description, [0054-0056], “One or more support layers 108 may be provided at the underside of the base layer 106 to increase rigidity and/or ruggedness at the selective portion of the flexible display 100. For instance, the support layer 108 can be provided on the inner surface of the base layer 106 at the substantially flat portions of the flexible display 100. The support layer 108 may also be provided in the bend portion”). 

Regarding claim 8, Ahn further discloses wherein the lower film comprises an interval maintenance member between the pad portion and the main region, the interval maintenance member overlaps the pad portion (Fig. 6A-6B; bridge, 120_B; Detailed Description, [0105-0111]),. 

Regarding claim 9, Ahn further discloses wherein the lower film comprises at least one of a heat dissipation layer, an electromagnetic wave shielding layer, a light blocking layer, and a buffer layer (Fig. 4, support layer, #108; Detailed Description, [0054-0061]., “Further, both the base layer 106 and the support layer 108 can include one or more light blocking materials”). 
Regarding claim 10, Ahn discloses a display device further comprising a touch panel disposed on the display panel (Detailed Description, [0034], “The flexible display 100 may also include components associated with functionalities other than for operating the pixels of the flexible display 100. For instance, the flexible display 100 may include components for providing a touch sensing functionality”). 
Regarding claim 11, Ahn further discloses wherein the touch panel comprises a touch circuit board (Fig. 5A-5B, PCB, #220; Detailed Description, [0076]), and the touch circuit board comprises a second bending portion which has a second curvature and a non-bending portion which is configured to face the main region in the thickness direction of the display panel (See Figs. 5A-5B, base layer bends from the end at C as depicted at 5B). 
Regarding claim 12, Ahn further discloses wherein the non-bending portion is configured to be disposed in the notch region (See also embodiment of Fig. 6B, NDA without bend allowance section, NA2). 
Regarding claim 13, Ahn further discloses wherein the first curvature is less than the second curvature (Detailed Description, [0053], “In some embodiments, the radius of curvatures (i.e., bend radius) for the bend portions in the flexible display 100 may be between about 0.1 mm to about 10 mm, more preferably between about 0.1 mm to about 5 mm, more preferably between about 0.1 mm to about 1 mm, more preferably between about 0.1 mm to about 0.5 mm. In some embodiments, the bend radius at a bend portion of the flexible display 100 may be less than 0.5 mm”; showing different curvatures possible at different sections). 
	Regarding claim 14, Ahn further discloses wherein the first bending portion and the second bending portion are spaced apart from each other (Figs. 5A-5C, See upper tip and lower tip are spaced apart from each other around the support member 116). 
	Regarding claim 15, Ahn further discloses a display device further comprising a stress control member disposed on the protrusion region, wherein a portion of the stress control member overlaps the notch region (Detailed Description, [0069-0075], “Since the bend allowance section is most heavily affected by the bend stress, various bend stress-reducing features are applied to the components on the base layer 106 of the bend allowance section”). 
	Regarding claim 16, Ahn further discloses a display device further comprising a lower cover disposed under the metal layer (Figs. 4-6, particularly Figs. 5A-5B, base layer #106; base layer 106 under support member 116). 
	Regarding claim 17, Ahn further discloses wherein an inner side surface of the lower cover, which faces the first bending portion, has a third curvature (Figs. 5A-5B, base layer curves around the support member 116A; See also Detailed Description, [0042], “For easier bending of the base layer 106, the base layer 106 near the bend allowance section may be chamfered. In this case, the width of the base layer 106 at the bend allowance section will be lower than the width of the adjacent areas of the base layer 106. Further, the base layer 106 may be thinner in the bend allowance section than the adjacent areas of the base layer 106.”). 
	Regarding claim 18, Ahn further discloses wherein the first curvature is less than the third curvature (Detailed Description, [0053], “In some embodiments, the radius of curvatures (i.e., bend radius) for the bend portions in the flexible display 100 may be between about 0.1 mm to about 10 mm, more preferably between about 0.1 mm to about 5 mm, more preferably between about 0.1 mm to about 1 mm, more preferably between about 0.1 mm to about 0.5 mm. In some embodiments, the bend radius at a bend portion of the flexible display 100 may be less than 0.5 mm”; showing different curvatures possible at different sections). 
Regarding claim 19, Ahn further discloses wherein the inner side surface of the lower cover and the first bending portion are spaced apart from each other (Figs. 4-6, Detailed Description, [0092], “In some embodiments, the edge of the support layer 108 toward the bend allowance section can be provided with a flange 108F, which extends even further out toward the bend allowance section as shown in FIG. 5A” first bending portion was mapped to top side of the stack layer, which is spaced apart from the lower base layer 106).
Regarding claim 20, Ahn disclose a display device (Fig. 1-2, generally, Abstract)  comprising: 
a display panel which comprises a main region configured to display an image (Fig. 1A, display area) and a protrusion region protruding from one side of the main region configured to be bent (Fig. 1A, non-display area, chamfered area; See also Fig. 2; Detailed Description, [0039-0042], “In some embodiments, one or more edges of the flexible display 100 can be bent away from the plane of the central portion along the bend line”); 
a lower film which is disposed on a rear surface of the display panel (Fig. 4, support layer, #108; Detailed Description, [0055], “The base layer 106 and the support layer 108 may each be made of a thin plastic film formed from polyimide, polyethylene naphthalate (PEN), polyethylene terephthalate (PET), other suitable polymers, a combination of these polymers, etc”); and
 a metal layer which is disposed on a rear surface of the lower film (Fig. 4, support member, #116; Detailed Description, [0077], “Further, the support member 116 may also be formed of glass, ceramic, metal or other rigid materials or combinations of aforementioned materials”; See next Fig. 4, rounded end; See also Detailed Description, [0091] and claim 20, “a support member having an elongated body portion and a rounded end portion, wherein the support member is arranged such that the bend allowance section of the flexible base layer wraps around the rounded end portion of the support member.”), 
wherein the metal layer is configured to surround the protrusion region of the display panel when the display panel is bent (See Figs. 3-4), and the metal layer does not overlap the protrusion region in a thickness direction thereof (Fig. 4, support member 116 does not overlap the bend portion in the depicted view); and
the lower film comprises at least one of a heat dissipation layer and an electromagnetic wave shielding layer (See Detailed Description, [0055-0061], “Instead of the base layer 106, the support layer 108 may include a light blocking material to reduce the amount of light coming in from the rear side (i.e., the support layer 108 attached side) of the flexible display 100. The constituent material of the support layer 108 may be mixed with one or more light blocking materials in the similar fashion as described above with the base layer 106. Further, both the base layer 106 and the support layer 108 can include one or more light blocking materials. Here, the light blocking materials used in the base layer 106 and the support layer 108 need not be the same.”; electromagnetic waves include light rays which are being blocked here).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626